In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
              ___________________________
                   No. 02-21-00281-CV
              ___________________________

                PHYLLIS SMITH, Appellant

                              V.

CAROLYN COVARRUBIAS AND ALL OTHER OCCUPANTS, Appellee




          On Appeal from County Court at Law No. 1
                   Tarrant County, Texas
               Trial Court No. 2021-002330-1


             Before Kerr, Birdwell, and Bassel, JJ.
             Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On September 9, 2021, and September 22, 2021, we notified appellant, in

accordance with rule of appellate procedure 42.3(c), that we would dismiss this appeal

unless appellant paid the $205 filing fee. See Tex. R. App. P. 42.3(c), 44.3. Appellant

has not done so. See Tex. R. App. P. 5, 12.1(b).

       Because appellant has not complied with a procedural requirement and the

Texas Supreme Court’s order of August 28, 2015, 1 we dismiss the appeal. See Tex. R.

App. P. 42.3(c), 43.2(f).

       Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                       Per Curiam

Delivered: October 7, 2021




       See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil Cases
       1

in the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,
Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’ fees).

                                            2